Citation Nr: 0117329	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for chronic joint pain 
of the fingers and toes, to include as the result of an 
undiagnosed illness.

2.  Entitlement to service connection for asthma, to include 
as the result of an undiagnosed illness.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as the result of an 
undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue, to 
include as the result of an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
to include as the result of an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to 
include as the result of an undiagnosed illness.

7.  Evaluation of hypertension, rated 10 percent disabling 
from January 21, 1998.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 until 
December 1971 and from January through July 1991.  He is 
shown to have had service in Vietnam and the Southwest 
theater of operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1999 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) which denied service connection for chronic joint 
pain of the fingers and toes, asthma, a depressive disorder, 
chronic fatigue, a sleep disorder, and memory loss, and an 
evaluation in excess of 10 percent for hypertension.

In correspondence to the RO dated in December 1998, the 
veteran raised the issue of service connection for a 
gastrointestinal problem.  However, this matter is not 
properly before the Board for appellate review and it is 
referred to the RO for appropriate consideration.

With respect to this claim for a higher rating, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that an appeal from an original 
rating does not raise the question of entitlement to an 
increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue as 
noted above.


REMAND

The veteran asserts that he now has multiple disorders 
including chronic joint pain of the fingers and toes, asthma, 
a depressive disorder, chronic fatigue, a sleep disorder, and 
memory loss which are related to service, or are the result 
of an undiagnosed illness from his service in the Persian 
Gulf War zone.  He also contends that his service-connected 
hypertension is more disabling than reflected by the 
currently assigned disability evaluation and warrants a 
higher rating.

The record reflects that service connection for hypertension 
was established by rating action dated in July 1999.  Prior 
to such, in October 1998, the veteran was afforded a VA 
general medical examination in which his blood pressure was 
measured as 166/112.  Upon VA cardiovascular evaluation one 
week later that same month, blood pressure readings of 
146/98, 150/96 and 146/96 were obtained upon standing, in the 
supine position, and sitting, respectively.  The examiner 
commented that the veteran's blood pressure was not well 
controlled at that point, and that he would be followed by 
his primary care physician for better regulation in this 
regard.  

Subsequently received were clinical records from Capital 
Health Plan dated in February 1999 in which the veteran's 
blood pressure was shown to be 150/102.  A statement dated in 
July 2000 from S. LaRosa, M.D., noted that the appellant was 
a patient and was still being treated for hypertension with 
medication.  No further information pertaining to treatment 
of high blood pressure is of record.  The Board is of the 
opinion that clinical records dating from March 1999 should 
be obtained in this regard and that a current cardiovascular 
examination is indicated.  It is not clear at this point that 
the medication can be said to be controlling the 
hypertension.

The record shows that the veteran served in Vietnam with a 
military occupational specialty of light weapons infantryman.  
He received the medals and citations which included the 
Combat Infantryman Badge.  He filed a claim for service 
connection for PTSD in August 1984 and indicated that he had 
been obtaining counseling from Psychological and Family 
Consultants at 1254 Ocala Road in Tallahassee, Florida.  It 
appears that pursuant to the filing of his claim, he was 
afforded an examination for the VA by a private practitioner, 
T. C. Sebastian, M.D., who wrote in November 1984 that it was 
possible that the veteran was suffering from PTSD, but that 
it was also possible that he may have been making up his 
complaints.  It was noted that he had not had any treatment 
until recently when he had begun attending a group for 
Vietnam veterans in Tallahassee.  

In April 1985, J. D. Moore, M.D., concluded that based upon 
his evaluation, the veteran did meet the criteria for PTSD.  
Service connection for PTSD was denied by rating action of 
May 1985.  The veteran was notified, but did not timely 
disagree.  As noted, he was called into Active Duty and 
served in Southwest Asia.

VA outpatient records dated in July 1997 reflect that the 
veteran was seen for psychological testing but was required 
to come back for more extensive evaluation in this regard.  
However, there is no indication in the record that this was 
accomplished.  The appellant most recently underwent a VA 
mental examination for compensation and pension purposes in 
October 1998 whereupon the examiner referenced the two prior 
private psychiatric evaluations for PTSD, but rendered a 
primary diagnosis of depressive disorder, not otherwise 
specified.  It was recommended at that time that the veteran 
have a neuropsychological examination to evaluate his memory 
problems.  The Board is thus of the opinion that more 
comprehensive psychiatric and neuropsychological evaluation 
and testing are warranted to ascertain the nature of the 
appellant's psychiatric and memory loss symptomatology, as 
well as to reconcile and/or clarify the varying opinions in 
this regard.  It is also found that clinical records 
referenced by the veteran in 1984 need to be requested and 
associated with the claims folder, as well as any other 
pertinent VA or private psychiatric clinical information 
generated since that time.  

Clinical records from Capital Health Plan dating from 1991 
reflect that veteran was seen on a regular basis for various 
upper respiratory symptoms including sinus pressure and pain, 
productive coughing, wheezing, nasal discharge, chest 
congestion, hoarseness and sore throat variously diagnosed as 
respiratory infection, asthma, sinobronchitis, bronchitis, 
etc.  In July 1997, it was reported that the veteran was 
wheezing intermittently for which a diagnosis of new onset of 
asthma was rendered.  It was noted at that time that the 
veteran had been evaluated at VA for shortness of breath.  On 
VA general medical examination in October 1998, it was 
recommended that pulmonary function tests be obtained since 
he had not had any since July 1997.  The Board notes in this 
regard that active duty for training records dated between 
1979 and 1989 prior to the veteran's Gulf War service 
indicate that the veteran admitted to having chronic and 
frequent colds, hay fever, chronic cough, and sinusitis.  The 
Board finds that a medical examination and opinion are 
warranted in this instance as to whether pre-existing 
respiratory symptoms were exacerbated by conditions in the 
Gulf such that they progressed to asthma.  

As to the other claimed disorders, a review of the record 
shows that the veteran stated on VA examination in January 
1977 that he had hurt his back, and that it was sometimes 
painful.  However, it was not reported when the injury 
occurred, and service medical records are negative for such.  
No disability was found on examination.  In May 1993, it was 
recorded that the veteran injured his left thigh and twisted 
his upper body forcefully in an automobile accident resulting 
in trauma to his low back for which he was advised to consult 
with an orthopedic surgeon.  Subsequent thereto, in March 
1996, it was noted that he had seen a chiropractor for two 
years for back pain after an automobile accident.  Treatment 
for injury to a great toe was noted in September 1992.  

The veteran was seen in August 1995 for complaints of extreme 
somnolence during the day which had worsened over the last 
several years.  It was reported that he had difficulty 
driving and would sometimes fall asleep at a stoplight.  It 
was indicated that he would receive a multi sleep latency 
test at the Tallahassee Sleep Disorder Clinic.  In September 
1997, it was noted that he had frequently been seen at a VA 
clinic for work-up of chronic fatigue associated with a stint 
in the Persian Gulf.  It was recorded on this occasion that 
an evaluation for sleep apnea in 1995 has been negative.  

A VA outpatient record dated in July 1997 appears to indicate 
that veteran was scheduled for an Agent Orange/Persian Gulf 
War examination, but no clinical findings or results in this 
regard are of record.  He was afforded several VA 
examinations for compensation and pension purposes in October 
1998.  On general medical examination, it was noted with 
respect to joint pain, that the veteran had a rheumatoid 
factor elevated to 227 and that a consult was sent to 
rheumatology to see if there was any optimal treatment for 
his joint disease.  However, no ensuing clinical findings or 
notes in this regard are shown in the record.  On VA joint 
examination in October 1998, the veteran stated that he had 
had flare-ups of multiple joint pain two to three times per 
month since returning from the Gulf, but no abnormal findings 
were found on either physical or X-ray examination.  The 
Board is of the opinion that the findings on VA general 
medical examination and joints examination need to be 
reconciled, that records from the rheumatology clinic should 
be requested and secured and any and all VA outpatient record 
dating from 1991 should be obtained.

The Board observes in this instance that the veteran has been 
afforded extensive private and VA evaluation for his multiple 
complaints and various diagnoses have been rendered.  The 
possibility of Persian Gulf War syndrome was entertained with 
respect to chronic fatigue in private records in September 
1997, but it is clear that none of the claimed disorders have 
been ruled in or ruled out, and that more comprehensive 
evaluation is required in this instance to arrive at more 
definitive etiologies or assessments as to his symptoms and 
complaints.  The fulfillment of VA's statutory duty to assist 
the appellant includes providing additional VA examination by 
specialists when indicated, conducting thorough and 
contemporaneous medical examinations, and providing medical 
opinions which take into account the records of prior medical 
treatment, so that the disability evaluations will be fully 
informed ones.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) contains revised 
notice provisions and additional requirements pertaining to 
VA's duty to assist.  This change in the law has resulted in 
the need for the medical opinions needed, as set out above.  
The RO has not yet considered the veteran's claims in the 
context of the new law, nor has the veteran had an 
opportunity to prosecute the claims in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the case to the RO.  38 C.F.R. § 19.9 (2000).  On 
remand, the RO should undertake any action deemed necessary 
to ensure that the requirements of the new law have been 
satisfied.

Under the circumstances, the Board finds that further 
evidentiary development is required, especially in light of 
the provisions of the Veterans Assistance Claims Act of 2000.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide additional information regarding 
any evidence of current or past 
treatment for any and/or all of the 
disabilities at issue, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2000).  Specifically, he should 
be asked to provide the complete name 
and address of any and all physicians, 
both privately and within the VA system, 
to include the chiropractor and 
orthopedic surgeon who treated him for 
back pain, the Tallahassee Sleep 
Disorder Clinic, Psychological and 
Family Consultants at 1254 Ocala Road, 
Tallahassee, Florida, who have treated 
him throughout the years for any claimed 
disability.  Any and all VA outpatient 
clinic records dating back to 1991 
should be requested and associated with 
the claims folder.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder. 

3.  The RO should arrange for appropriate 
examination(s) to assess orthopedic, 
neurology, pulmonary and systemic and/or 
undiagnosed illness findings and disorders to 
determine the nature and etiology of any 
disability with respect to his claims for 
service connection for chronic joint pain of 
the fingers and toes, asthma, chronic 
fatigue, a sleep disorder, and memory loss, 
to include as due to an undiagnosed illness.  
The examiner(s) must be provided with the 
appellant's claims folder for review prior to 
conducting the examination(s).  All necessary 
tests and studies should be performed, and 
all clinical manifestations should be 
reported in detail.  Based on a review of all 
medical documentation and history on file, 
including the service medical records, the 
examiner(s) should provide opinions as to the 
likelihood that the veteran now has chronic 
joint pain of the fingers and toes, asthma, 
chronic fatigue, a sleep disorder, and memory 
loss, as the result of identified pathology, 
or active service, to include his Gulf War 
service.  The examination report(s) should 
set forth all pertinent findings, and should 
include complete rationale for the opinions 
expressed.  

4.  The appellant should also be scheduled 
for a special VA psychiatric examination 
to determine the nature and etiology of 
any and all psychiatric disability now 
indicated.  All necessary tests and 
studies, including psychological testing, 
should be performed, and all clinical 
manifestations should be reported in 
detail.  The examiner must be provided 
with the appellant's claims folder prior 
to conducting the examination.  In 
addition, the examiner is requested to 
provide an opinion as to whether the 
veteran's psychiatric symptoms are the 
result of PTSD, or are the result of some 
other psychiatric disability, and if so, 
whether that disability is related to 
service.  Based on a review of all medical 
documentation and history on file, 
including the service medical records, the 
examiner should, 1) discuss and reconcile 
the prior opinions and findings which have 
been rendered with respect to any and all 
psychiatric disability now indicated, and 
2) provide an opinion as to whether any 
current psychiatric condition was 
initially manifested in service, or is at 
least as likely as not etiologically 
related to service or to inservice events.  
The diagnoses rendered should conform to 
the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  

5.  The veteran should also be scheduled 
for a comprehensive VA cardiovascular 
examination to determine the current 
severity of his hypertension.  All 
indicated testing should be accomplished 
and the clinical evaluation should 
include standing, sitting and supine 
blood pressure readings.  The report of 
the examination should be associated 
with the veteran's claims folder.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

7.  The appellant should is hereby given 
notice that there are adverse consequences to 
not reporting for examinations without good 
cause.  See 38 C.F.R. § 3.655.  If he fails 
to appear for the examinations, this fact 
should be noted in the claims folder and a 
copy of the examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO and 
associated with the claims folder.  

8.  Following completion of the 
requested development, the agency of 
original jurisdiction should again 
consider the appellant's claims and 
determine whether or not they may be 
granted.  The RO should also give 
consideration to the assignment of 
"staged" rating in accordance with the 
principles set out in Fenderson v. West, 
12 Vet. App. 119 (1999) for the 
hypertension claim.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



